Works, J.
The appellant was found guilty in the court below of the crime of rape. The appeal purports to be from, a judgment of conviction, but no judgment appears in the record.
The minutes of the court* as set out in the transcript, .contain this recital:—
“ Argument on motion for a new trial, by Crawford, Esq., attorney for defendant. Motion overruled. Defendant sentenced to the penitentiary at Folsom for fourteen years.”
This is a mere recital in the minutes that sentence was passed, and not the judgment of the court, from which alone an appeal will lie. (Pen. Code, secs. 1237, 1240.) The bill of exceptions contains a statement that “ defendant appealed to the supreme court from the order denying defendant’s motion for a new trial, and from the final judgment of conviction,” but the notice of appeal is from the "judgment rendered against him on the fourteenth day of May, 1888.”
The minutes of the court for that day show a continuance of the case until the 16th of the same month.
An appeal from the order denying the motion for a new trial, if properly made, could not be effective, as the record fails to show the grounds on which the motion was made, or that such a motion was made at all.
Appeal dismissed.
Searls, C. J., Shaktstein, J., Paterson, J., Thornton, J., and McFarland, J., concurred.